          Case 7:20-cv-03038 Document 1 Filed 04/15/20 Page 1 of 9



Law Office of PaulN. Cisternino, P.C.
AttorneysJor Plai*tiff
16 Eria*ro,*k R@ Cs$iemg, HY 1S56?
Phone (914) 33CI-1 527 paulcist@iastice.com


TII\IITED STATES DISTRICT COT]RT
SOUTIIERN DI$TRICT OF NEW YORI(

SHAUNE RTTEAMS,

                         Straintiff,                     YSRT*TSS COSdFLAT}TT
                                                         AI{I} JII.RY TRIAL I}EMAND

          -agrimrf-
                                                         INDEXNO.


                                                         ASSIGNED JUDGE:

fg&EERaL PAI*SY (}F WESTCIIESTE&
                         Defendant


      Plaintiff Shaune Rheams" by and through his attorney, Paul N. Cisternino, as and

f*s his Veri$ed Cqplafu4 atleger as fsllow*:




                                       INTRODUCTION

        1. 'fhis is a$ ffitise      agaifr$t   tk   kiamdmt for   tk   viclarim cf Plsi{*iff's

federally guaranteed constitutional and civil rights and his rights as otherwise

urdsr lasr.

        2.    Plaintiffseeks monetary compensation and other damages for the wrongful,

illeg$ end rmemetitlui*n*l   aete   of th€   Bsfedet   whi*h vioixed rights g&arafite€d to the

Plaintiff r:nder various feded aad sme laws, sp**ifically Title VU of thc Civn fige5

Act of 1964 as amended by the Equal Employment Act of 1972,42 U.S.C. $2000 et seq.,
              Case 7:20-cv-03038 Document 1 Filed 04/15/20 Page 2 of 9




and the New       York State Human Rights Law, New York Executive Law $290 et seq.

           3. Plairdffalteges hcreintftslrc was&nid tbe egwl                   tcsru*, conditiotre and

privilege-t of employnaent, subjected tc discriminetion bassd on his race anrl/or coh:r. to

retaliation" and that he was also victimized by an unlawful termination.




                                        JTJRISDICTION AIII} YEI\IUE

           4. Tk jutisdiclion of lhis Hoaorable Co'rlrt is iavoked pursumt ts and uader 28
U.S.C. $$ 1331, 1343 and 1367.

           5.   The unlaufirl acts alleged herein were committed in whole           or in part in    the

(rur*ham
uvgqtlr    u Dic+rin*
             ,J tJg r9g nf
                        vt
                             Naur
                             a tv Jt
                                     WnrL
                                     I vl A,




                                  ADMIMSTRATIVE PROCEEDINGS

           6,   Ptaifttiffhss ffitisfied atrl procedural requilennentspnarto commereing this

action 1o rhat he timelS, filed charges of disffiminstion with the United Sutes Equal

Employrnent Opportmity Commission and his complaint was dual filed with the New

York $tate Division of Human Righf$. Plaiutiff rceeived a writter Dismissal frcrn the

Commission and the insfanl complaint has been filed within ninet-v days of the receipt

thereof.


                                                       PARTIES

           7. Plainttffxatl         tirces rel$vmt herein     resi# within the Stete o.f New Yark.
           8. Upon information                 and belief the Defendant is an "employer'o within the

meaningof42 U.S.C. $2000 et seqadNeur Yor{r Exenrtive Law $390 et seq.
                Case 7:20-cv-03038 Document 1 Filed 04/15/20 Page 3 of 9



                                             ALLEGATIONS

          9. Flaiasiffherehy        repeaes aed realleges eaeh   aliegmicn ccfltain€d in p*ragraphs

"1" through "8" as if fully        set forth herein.

          1*. The Plaintiff is a 52 y*ar-cld Afriean Amerieen male r*ho hed                  b€en

ernployed by the Defendant f,or approximahly five years, working most rece.ntly             w aDay

Habilitation Assistant.

          tr   1.   During his pedod   r:f ,*rorking for   the Defmdent tlrc Fleintiff hae alw*ys

aeted   i* a csmpslent and professional         m€ffirer? without time, attendance. diseiplinary nor

negative performance issues of any kind, except as to those such matters under dispute

herein.

          12. Upon information and        klief,   the Plaintiffalleges that he was subjected to

discrlmieetio* and an unlarslhl temliration based on his            rxe/e*lol
          13.       This belief is based on the fact that the Plaintiff was singled out and,

especially as          it reletes to his terrninetion, trented diffe,reatly from Defeadent's noa-
Afriean American emptoyees.

          14-       During the relevant time period the Plaintiffs direct supervisor was Dira

Mcleaa and the Defsndaat's Direeier of Staff Relatia*s end Recruitment w*s Otlette

Addison.

          15. On or about August 3*,2019, the          Flaintiffwas i*volved in an ntncide*t"

wheretry a Coordinator named Taylor Addison claimed fo have seen the Flaintiff sieeping

in one of the facility's classrooms; this was totally untrue and the only explanation the

Plaintiff can think of was that Addison observed him with his head dorvn rryhile reading
           Case 7:20-cv-03038 Document 1 Filed 04/15/20 Page 4 of 9



his cellphone; significantly, Addison never spoke with or confronted the Plaintiff at that

tirne w eve& eetered the reont &e was aliegedly sleepixg i*"

        I6. "Ihe Plaimtiffwas let*rsxspe*declrvithotrt pay and eventuallv terminated nn

September 5,2019, unfairly and illegally, without adequate explanation, advance waming

or   any type    cf progressive diseipli*, despite his frve ye*rs of exempkiry serviee; the

Plaintiffrvas ve,ry surprised and &u.*rsted with this trealruent and accordicgly rxpressed

his dismay vocally, which seemed to upset some Defendant management members,

resuiting i* r*taliation by them.

        1Z Sipnificantly. the Plai*tiffis aware ofnon-mi*nri4, Defbndant employees who

actually committed violations more serious than what he was only affege[to have done,

and who were in fio way diseiplined ot aven questioned by Defendant man4gement.

        18, The Defendant's unsig*ed te,rmination letter soy,:e.how refere"nced       "failing to

follow the agency practice for Personal Care and insubordination;" to make matters

worse, the *efe*dant decided to rx>tify ttre Rye Brook Police Departnnent and filed some

kind of reporl apparently portraying the Plaintiff n*gativel)', the spe.cifics of *rhich

Plaintiffhas no knowledge of.

        '19.   lt is tJre Flaintit?s belief th*t his termination was urlawful   and diseriminatory,

and hs was never given an adequate opportrulity             to offer an explnnation lar       .*,hat

allegedly occurred; the Plaintiff tried to contact Executive Director Linda Kuck for an

expianatie* of what happened and to reguest that the Defendant review the circrmrstances

surrormding his termination- hawever" Kuck never retumed his calls"                    n*r to flre
Plaintiff s knowledge, was the termination ever evaluated.

        20. There had also been aprevious incident wirerein the Plaintiffwas ftlsely
           Case 7:20-cv-03038 Document 1 Filed 04/15/20 Page 5 of 9



accusd by a female cs-worker              sf   harassme$t; wtren she roported him       to Hunan

Resfineee ttrc Ftsirldtr wes        $l$Fft#     witheug pay pe*diag     m   ievemigeti*n wi& the
                                                                                             .were
assumnee thm hs rnrould reeeive baekpa,           if   he was sxon*mted; when th* *harge$

deemed unfounded, however, the Plainti{f was never repaid his lost wages, which remain

unpaid to this day.

         21" Ta *re   Plaintiffs knowledgr" al&ough &e l)CIfeadant has a srrittsn anti-

discrimination policy, they do not proprly apply it or enforce it"

         22.    At the ticre cf his t#Eeirletisq       tk   Plsintitr wre rueki*g appoxkmely

$30,SSS psr      ysa$ siucs b*ing termivlsls* he has M           rmable to obiain *rrmm*$surare

replacement employment, despite his good faith efforts to do so.




   AS AND FOR A FIRST CAUSE OT ACTION BASED ON RACE/COLOR
               IINDERTITL$ mr Or rHE              1e64    CIVIL RrGrrT$ AC{

         23.The Plaintiffrepeats and realleges each and every allegation contained in

p*ragrryh*'*X't&r6tlg       *22o'
                                    **ths$ge fuXiy set f*rrfh hersin.

         ?4.   By engagi*g ia &e f'oregoing csnducl &e Dsfendant         has   vislstsd Plaintiffs

rights          Title VII, having acted intentionally, with malice, or with reckless disregard
         Td".
fsr Pleiutiffe rig&ts, prCIximet€iy e*nsiag Ptair*iff mei*sl acg$i$h, consoieus pain           eud

suffering, snotirmal disfiess, aad the l*ss of ineosre md o{her related          knefitq thcreby

entitling Plaintiff to an award of compensatory and punitive damages and an award of

reaserahle #fi*melr's fees.



   AS AND FORA SECOND CAUSE OF ACTION BASED ON RACE/COLOR
             UNDER NEW YORKE){ECUTTYE LAW S?eo

         25. The Plaintiff repeats and realleges each and every allegation contained in
           Case 7:20-cv-03038 Document 1 Filed 04/15/20 Page 6 of 9



paragraphs *tr" through oo24" as though         firlly   set forth herein.

         2&.*y e*geg@ irl          qhe foregrri*g e*lrd$eL Sefeedmt kre vieEsted ?twrstrtrs

righ* n:ds tle $tate Hurna* Rigbts Larr" havi*S antsd ia-tentionally" rvith raaliee. or

with reckless disregard for Plaiatiffs rights, proximately causing Plaintiff                 mental

ac$$sEL eeaeeio$$       p*ic end s*fferimg emm:***l di*tress, and the l*ss of inscffie            End

odrrrei*ed      benefrts" &ercbg entitling     Ftaiadffe qa arrard sf e&mpsnsatory rlamag*s-


   AS AI{D TOR A THIRI} CAUSE OF ACTION BASEI} ON RETALAITION
          UNDEB TITLE VII SE'TTP 964 CryE4 RIGIryS ACT

         27. TbePlaiatiffrepeats aad realleges each aad svery allegation contaiaed ia

               *1" through o26" as effigh &*lly ret fotttr herein.
eeragrephs

         2S. ts14 eagaging     inthsforegorugccnduet,tlre Defenda$thasvioloted Ftaiatiffs

ri$ts   under Title YII, haviag a;trd, intentionally, wi& malice, or with rmkless disregard

for Pia{nt{ffs tights, proximatetry eausiag Plaiatiff            mentatr     aaplsh, mmiorm pem   and

sufferimg; emotional di*tress, and the loss of,incomc md other related benefits, tbereby

eatitliag Plaiatiffto aa award of compensatory and,pwtitiva daraages arad aa award                 of
reasoaable     asr:rey's   fees,




   AS A}ID FOR A T'OURTH CAUSE OX'ACTION BASED ON RETALATION
               AINDEB NE}V YORI( E}ffiCT}TTVE LA}Y Q29$

         29.T'be Plaintiff repeatsand realleges each and every allegationcontainedin

pffiffihs *u1'thr*ug$'?8"          ss   thffigh fuily s*tfsath herein.

         30.   By eags#ng i& thn forcgaimg comduet, Defe*daat has violated Flair*iffs

dghts under the State Human Rights Law, having acted intentioaally, with malice, or

with reckless disregard f*r Fl*iatiff€ righA Fo:rifi€xely causiag Plaiatiff                  meatat
          Case 7:20-cv-03038 Document 1 Filed 04/15/20 Page 7 of 9



anguish, conscious pain and suffering, emotional distress, and the loss of income and

srherretr*ted kflefits, thereby estitlisg   Plai*tifft* ffi *ts/trd ef e**rpeeset*ry &**wge*




                                    PRAYER T'OR RELTEF

   WHEftEF*&E* PlaietiffSf!ffillle &k*eae resp**l*{ty requwts€Ir$ tkis C*tet &ss$me

iruisdi*tion horeia and   threa*e
        i. Award Plaintiffappropriate       compensatcry and punitive daraages in an amount

rc bc defrncd ssrd deterffiilred;

        2. Avsardreamaable atiorrey's fees and the costs of this artion;

        3- A1#Brd s&th    o*rcr 6*d f,xehm relief a* &ic e*r:rt dmrns |mt and prsper.


                                                 ltEri'{ r. *irt
                                       rr rBt'/ l,E)LYI-ft.llfi
                                       r,EJ-$AI


                   Flaiatiff dsaa*ds a j*ry *ial fetr *U *lsirru skted lr*r*ia

Dated: Ossining, New York
       JLpdl ir,2*2&
                                                      Aesp*tfrltly euhurittcd,

                                                     Law Offics of Paul N. Cistemino, P.C.
                                                     dfforepep:&r Pfem*f3f


                                                       Paul l$. Cisterntno   (FC{8ln
     Case 7:20-cv-03038 Document 1 Filed 04/15/20 Page 8 of 9




                                                                                             ryffi#"@{



                                                                              '$ffisdryls{sp Wtr]
                                                      rysw"ryerqffisFffis*ryrffiru

                                                                       ffis,u?ffi;,H*
                                                                                 il?riTiiSll;f,Cr'sit
                                                                                        ats}s '4qrki
                                                                         Irry.{,,.,1es Jj}              djE?.?hJ
                                                                            {)s3 'oiJilJslls{c .N     _anvd
                                                        ..'.t.;: I
          wq{re{,xm{{*ffis                             :i'    I
                                                                                                                   lr




                              -ffiri   aq   @ffiffi   ry*ryry a .ew ffiryqffilq                  ffi

tr# sqHBs,ryff* ffi sffi 6effi& {w ss w - m @ary uaCIre .{au3o efir* q ffi *q}
i3w{.ary w       q,.q6ffi re @eqg ry@* *@ E qry*rySry&d @ ffi                                      tr



                                 :s,tosry*@Bffi&&qffi:@


                                             {                       ?fel$ffi{3iffi"& ffi       S^t     Fii3{33
                                       .bb   r,

                                             {                               xffiA e.€s{#} a[kJis:


                               he#g"LYffdttg,lt
       Case 7:20-cv-03038 Document 1 Filed 04/15/20 Page 9 of 9




UNITEg} ST,{TE$ BTSTRICT COURT
**TJE"ETEFT* ETSTKICT *tr HEE'Y*ftK
                                                  E*T*FV
                                                  IlalrIlrt LfN
                                                            I\Ar.




                    SIIAUNE RIIEAMS, Plaintiff


                              -ageixct-


           CEREBRAT FALSY GF WES?CEIESTER" Befend*nt




                    YEBIFIEI} CSMPLAINT AF{D


                       JU&Y TRIAT SSMAHD




                Law Sffiee of Paal N. Ci*teraiae. P.C.
                        16 Briarbr**k E*#
                    Os*ining, E{erw Ysrk X&56E
                         ?el: (914) 330-1527
                       jffi fdf sss@fdssJ6€"s#rFs


                         -   t tttgatten BaeL -
